DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
Claims 1-11, 15-18 and 21-23 have been examined in this application. Claim 12 has been withdrawn from consideration. Claim 13 was previously withdrawn and is now currently amended. Claims 14, 19-20 has been cancelled. This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 05/25/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-11, 16-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Saracen (US 20050234327) in view of Brunker (US 20090070935).
Regarding Claim 1, Saracen teaches: A medical system (100) comprising: a medical imaging device (107 - Para 0034); and a robotic bed comprising a base (270 - Fig. 2A), a table (103 - Fig. 2A), a robot arm (202 - Fig. 2A) having movable elements connected by joints (220/230/240 - havinq five or more deqrees of freedom (Para 0048 – Fig. 2A), and connected to the base at a proximal end of the robot arm (Fig. 2D/2F), wherein the first position is a surgery position (Fig. 4D and Para 0087)[[and]] wherein the second position is an imaging preparation position away from the medical imaging device (Para 0087 and Fig. 4B), and wherein the third position is an imaging position-where an image is taken by the medical imaging device (Para 0087 and Fig. 4A), but does not teach,[[and]] a slide mechanism including a body and a slide member that slidably supports the table with respect to the body, and the slide mechanism is configured to move the table between the second position and a third position. Brunker teaches: a lower support (98 -Fig. 4) on the patient support couch (82 - Fig. 1) that is able to move the patient into and out of the radiation beam (30) during treatment. (Para 0030 and Fig. 4). The patient support device allows the patient to be moved into and out (‘third/second position’) of the field of the radiation (Para 0004).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the patient slide of Brunker to the table of Saracen as it is a common feature for the top of a bed to slide inward and outward based off the needs of the patient and user. Various movements of translation and rotational motion are seen commonly in hospital beds and each component can have variable components that are capable of doing such motion.
Regarding Claim 2, Saracen teaches: The medical system of claim 21[[1 ]], wherein at the first position ('therapeutic radiation treatment' 106 - Para 0034 and Fig. 4D), a large portion of the robot arm other than the base and one end portion of the movable element directly connected to the base is hidden under the table (Para 0075/0087 and Fig. 4D), and wherein at the third position (Fig. 4A), a certain or larger portion of the robot arm other than the base and the one 
Regarding Claim 3, Saracen teaches: The medical system of claim 21[[1 ]], wherein at the first position ('therapeutic radiation treatment' 106 - Para 0034 and Fig. 4D), a portion of the robot arm is not hidden under the table at only one side in longitudinal and width directions of the table (Fig. 4E), and the portion of the robot arm not hidden under the table overlaps (Fig. 4F), on the one side, with an area having a width corresponding to the one side (Fig. 4F).
Regarding Claim 6, Saracen teaches: The medical system of claim 1, wherein the medical imaging device [[is]] comprises an imaging device other than an MRI (Para 0004 – ‘CT scanning devices and Magnetic Resonances Imagers’).
Regarding Claim 8, Saracen teaches: The medical system of claim 1, wherein at the first position ('therapeutic radiation treatment' 106 - Para 0034 and Fig. 4D), the entire robot arm is hidden under the table when the table is viewed from vertically above (Fig. 4D and Para 0075/Para 0087).
Regarding Claim 9, Saracen teaches: The medical system of claim 1, wherein the robot arm supports the table (103) so as to be capable of tilting the table (Para 0061) with respect to each of a longitudinal direction and a width direction of the table by the [[joint]] joints ('tri axis tilt sensor' -Para 0061).
Regarding Claim 10, Saracen teaches: The medical system of claim 1, wherein the robot arm (202 and 240) comprises a joint traveling straight (‘Axis 1 on Track'-260 in Fig. 2A and Para 0052).
Regarding Claim 11, Saracen teaches:
Regarding Claim 16, Saracen teaches: The medical system of claim 1, further comprising: a memory (101 'TLS' - Para 0035) configured to store the first position and/or the second position ('compute position of pre-treatment and treatment coordinate system'); and an instruction device configured to give an instruction to move to the first position and/or the second position (Para 0037 - 'loading with software adapted for receiving information').
Regarding Claim 17, Saracen teaches: A medical system (100), comprising: a medical imaging device (107); and a robotic bed comprising a base (270), a table (103), [[and]] a robot arm (202 - Fig. 2A) having movable elements connected by joints (220/230/240 - Fig. 2F), and connected to the base at a proximal end of the robot arm (Fig. 2D), and supporting the body of the slide mechanism at a distal end of the robot arm (Para 0077 – ‘mounting plate 211 in an off center position 317’ – Fig. 3B), and supporting the table so as to be capable of tilting the table with respect to each of a longitudinal direction (Para 0061 and tri axis tilt sensor’) and a width direction of the table by thjoints (Fig. 3B), wherein the robot arm is configured to move the table between a first position (Fig. 4D and Para 0087) and a second position (Para 0087 and Fig. 4B), wherein the first position is a surgery position wherein the second position is an imaging preparation position away from the medical imaging device (Fig. 4D/4B and Para 0087), and wherein the third position is an imaging position where an image is taken by the medical imaging device (Para 0087 and Fig. 4A), but does not teach, a slide mechanism including a body and a slide member that slidably supports the table with respect to the body, and the slide mechanism is configured to move the table between the second position and a third position. Brunker teaches
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the patient slide of Brunker to the table of Saracen as it is a common feature for the top of a bed to slide inward and outward based off the needs of the patient and user. Various movements of translation and rotational motion are seen commonly in hospital beds and each component can have variable components that are capable of doing such motion.
Regarding Claim 21, Saracen teaches: The medical system (100) of claim 1, wherein the first position comprises a position in which a shortest distance between a location of the medical imaging device and the table is at least a predetermined distance (409 and Para 0087/Fig. 4D), the first position comprises a position in which a maximum dimension of the robot arm not hidden under the table is less than one fourth of a longitudinal dimension of the table when the table is viewed from vertically above (Fig. 4D and annotated Figure 2F below), and the third position comprises a position in which the maximum dimension of the robot arm not hidden under the table is one fourth of the longitudinal dimension of the table or more when the table is viewed from vertically above (Fig. 4E).

    PNG
    media_image1.png
    370
    481
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    184
    572
    media_image2.png
    Greyscale

Annotated Figure 2F from Saracen
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saracen (US 20050234327) in view of Brunker (US 20090070935), and further in view of Feenan (US 20070232894).
Regarding Claim 4, Saracen teaches: The medical system of claim 1, wherein the medical imaging device [[is]] comprises an MRI (Para 0045), and wherein the first position comprises a position in which a shortest distance between a location of the medical imaging device and the table is at least a predetermined distance (409 and Para 0087/Fig. 4D), but does not teach, and the predetermined distance is 5 Gauss line. Feenan teaches: typical MRI magnets have a fringe 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the description of the fringe type of Feenan to the MRI of Saracen as MRI devices used on patients are well-known to have a fringe magnetic field of five Gauss as it is a safety perimeter. It is also known that the range of distances given are all capable of being used in most MRI devices
Regarding Claim 5, Saracen teaches: The medical system of claim 21[[4]], wherein the medical imaging device comprises an MRI (Para 0045), but does not teach, and the predetermined distance is at least 1 m. Feenan teaches: typical MRI magnets have a fringe magnetic field of five Gauss. Additionally, they are designed with a warm-bore of between 50cm - 110cm (Para 0008/0009 and SEE NOTE).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the description of the fringe type of Feenan to the MRI of Saracen as MRI devices used on patients are well-known to have a fringe magnetic field of five Gauss as it is a safety perimeter. It is also known that the range of distances given are all capable of being used in most MRI devices.
Note: Based off the following conversion: 110cm = 1.1m, would be included in the statement of ‘at least 1m.’
Regarding Claim 7, Saracen teaches: The medical system of claim 21[[6]], wherein the medical imaging device comprises an imaging device other than an MRI (Para 0004 – ‘CT scanning devices and Magnetic Resonances Imagers’), and the predetermined distance is 80 cm or more and 2 m or less. Feenan teaches: typical MRI magnets have a fringe magnetic field of 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the description of the fringe type of Feenan to the MRI of Saracen as MRI devices used on patients are well-known to have a fringe magnetic field of five Gauss as it is a safety perimeter. It is also known that the range of distances given are all capable of being used in most MRI devices.
Note: Based off the following conversion: 50cm = 0.5m and 110cm = 1.1m, the predetermined distance of less than 2m would be taught by Feenan.

    PNG
    media_image3.png
    337
    535
    media_image3.png
    Greyscale

Annotated Figure from Saracen 
Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saracen (US 20050234327) in view of Brunker (US 20090070935), and further in view of Kring (US 8051515).
Regarding Claim 15, Saracen teaches: The medical system of claim 1, but does not teach, wherein the robotic bed comprises a fixing member for fixing tubes of a medical instrument Kring teaches: a surgical bed and a clamp that attaches to a surgical bed to secure any number of operating room fixtures, appliances, instruments or tools to the table for use during surgery (Col 1 Lines 21-22 and Lines 30-32).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated an attachment feature from Kring to the bed of Saracen as IVs, outlets, remotes, hooks or medical tools are well known to be found and attached to the sides of beds or rails.
Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saracen (US 20050234327) and further in view of Shikumo (JP 2010094291). 
Regarding Claim 18, Saracen teaches: A medical system (100), comprising: a medical imaging device (107); and a robotic bed comprising a base (270), a table (103), and a robot arm having movable elements connected together by a joint (220/230/240 - Fig. 2F), and connected to the base at a proximal end of the robot arm (Fig. 2D), and supporting the body of the slide mechanism at a distal end of the robot arm (Para 0077 – ‘mounting plate 211 in an off center position 317’ – Fig. 3B), wherein the robot arm is configured to move the table among a first position (Fig. 4D and Para 0087), a second position (Para 0087 and Fig. 4B), and a third position(Para 0087 and Fig. 4A). Saracen does not teach: [[and]] a slide mechanism including a body and a slide member that slidably supports the table with respect to the body, and the slide mechanism is configured to move the table between the third position and a fourth position, wherein the first position is an anesthesia introducing position, wherein thesecond position is a surgery position and is different from the first position, and wherein the third position is an imaging preparation position away from the medical imaging device, and wherein the fourth position is an imaging position, the fourth position being different from the first, second and third positions. Shikumo teaches: a surgical table positioning device that has the 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a third position from Shikumo to the patient treatment couch and treatment area of Saracen as radiotherapy is well known to need a procedure prior to treatment. The procedure can include an IV and anesthesia to sedate the patient for a period of time so that anxiety or pain is not felt by the patient. Incorporating a station or specific area for surgery is well known as Saracen references the robotic patient assembly having alternative medical applications such as an operating room (OR) table (Para 0047). Additionally, Saracen teaches the ability for the column and track (270/260) to be in other locations or vertically mounted which would hide or show only a small amount of the robotic arm as stated in the present invention (Para 0052).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saracen (US 20050234327) in view Brunker (US 20090070935) and further in view of Harwood (US 6502261). 
Regarding Claim 22, Saracen teaches: The medical system of claim 1, but does not teach, wherein the slide member comprises a rack and pinion or a ball screw. Harwood teaches:
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the mechanical components from Harwood to the medical system of Saracen as specific mechanical components completing the same movement would not change or alter the functionality of the device. 
Regarding Claim 23, Saracen teaches: The medical system of claim 1, but does not teach, wherein the slide member comprises a servomotor (‘motor actuator’ – 42) to slide the table with respect to the body (Col 5 Lines 1-9).
Servomotor – are actuator electronic devices and rotary or linear actuators that rotate and push parts of a machine with precision (see internet citation)
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the mechanical components from Harwood to the medical system of Saracen as specific mechanical components completing the same movement would not change or alter the functionality of the device. 
Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive. 
Regarding Independent Claim 1, the Applicant states that the art of Saracen does not disclose the following: “a slide mechanism including a body and a slide member that slidably supports the table with respect to the body," "a robot arm having movable elements connected by joints having five or more degrees of freedom, and connected to the base at a proximal end of the robotic arm, and supporting the body of the slide mechanism at a distal end of the robotic arm," "the robot arm is configured to move the table between a first position and a second position, and the slide mechanism is configured to move the table between the second position and a third position," "the first position is a surgery position," "the second position is an imaging preparation position away from the medical imaging device", and "the third position is an imaging position where an image is taken by the medical imaging device.”
	The Examiner respectfully disagrees based on the teachings of Saracen (US 20050234327) in view of Brunker (US 20090070935). Saracen teaches a robotic patient positioning assembly with a robotic arm that can extend to five rotational degrees of freedom and one linear degree of freedom. There are also three separate positions that can be used in different situations: a surgery position, imaging preparation position, and imaging position. However, Saracen does not teach a sliding frame but Brunker teaches a patient support frame that is able to be maneuvered in and out of different imaging device through the use of couch that move along an axis (Para 0029).
	Regarding Independent Claims 17 and 18, the Applicant argues that the amendments above from Claim 1 would further bring Claim 17 into allowance, however, as stated above from the teachings of Saracen and Brunker it is respectfully denied. Additionally, the Applicant argues that for Claim 18 no combination of Saracen, Feenan, Brunker, Kring or Shikumo would teach/suggest the following amendments: "a slide mechanism including a body and a slide member that slidably supports the table with respect to the body," "a robot arm having movable elements connected by joints having five or more degrees of freedom, and connected to the base at a proximal end of the robotic arm, and supporting the body of the slide mechanism at a distal end of the robotic arm," "the robot arm is configured to move the table between a first position and a second position, and the slide mechanism is configured to move the table between the second position and a third position," "the first position is a surgery position," "the second position is an imaging preparation position away from the medical imaging device", and "the third position is an imaging position where an image is taken by the medical imaging device.”
The Examiner respectfully disagrees based on the teachings of Saracen (US 20050234327) in view of Brunker (US 20090070935), and further in view of Shikumo (JP 2010094291). Saracen teaches , Saracen does not teach a sliding frame nor does it an anesthesia inducing position. Brunker teaches a patient support frame that is able to be maneuvered in and out of different imaging device through the use of couch that move along an axis (Para 0029). Brunker does not disclose the anesthesia inducing positon. Shikumo teaches a surgical table positioning device that has the ability to be used in multiple functions such as an examination space (Q), diagnostic apparatus (8/8A), and an operating table (P) (Fig. 7A/7B - Para 0002/0003). The third position used in surgery ('anesthesia inducing position') has a designed surgical space. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/15/2021